DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Amendment
The previous 112 rejections have been withdrawn based on the present clarifying amendments.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al. (US 2015/0103474, “Cho”).
Regarding claim 1, Cho teaches a display device having a curved display (e.g., [0007]) having an outer polymer resin layer ([0060], e.g., layer 340, corresponding to the claimed window layer) that has flat and curved portions (Figs 7A, 7B, 8, e.g., [0087], layer 340). Cho teaches that the display includes first and second areas corresponding to the flat and curved portions of the window cover (see display 
    PNG
    media_image1.png
    395
    642
    media_image1.png
    Greyscale

Regarding claims 2, Cho teaches that the window member may be made of a transparent resin (and thus may be an optically clear resin, [0047], [0048]). 
Regarding claim 3, Cho additionally teaches that the device may include further include an adhesive material connecting the display to the window area which may be an optically clear adhesive ([0012], [0013], [0018]). 
Regarding claim 4, Cho additionally teaches that the window member may support the space between the curved and second area ([0086], [0087] – [0089], Figs. 7A, 7B, 8, wherein window layer 320 or 520 supports between the underlying device and the outer protection layers, see also [0050] – [0053]).
Regarding claim 5, Cho teaches that the curved portion of the window layer may be thicker than the flat portion ([0046]).

Response to Arguments
Applicant’s arguments filed 12/13/21 are considered moot in light of the new grounds of rejection, which were necessitated by Applicant’s amendments. Arguments that are relevant to the current rejections are addressed below. 
Applicant argues that the claimed device has different first and second radiuses of curvature that are not taught by Cho. The Examiner respectfully disagrees. As described in the rejection above, Cho teaches that the inner radius of curvature (i.e., that of the display) may be different than that of the outer radius of curvature (i.e., that of the window member; see [0089] and Figs. 7A, 8, and especially 7B, showing different inner and outer radiuses of curvature for window member 320).
Applicant argues that the claimed filler composition must be configured to connect the window and the display. But it is not clear that this feature is claimed. Rather, claim 1 requires that the first filling member is disposed in a first space between the flat area and the first area. Likewise claim 1 requires that the second filling member is disposed in a second space between the curved area and the second area. In response to applicant's argument that the references fail to show certain features of applicant’s In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Therefore, claims 1-5 are rejected as described above. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J FROST/Primary Examiner, Art Unit 1782